Title: To Thomas Jefferson from James Innes, 21 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Hickory neck Church 14 Miles above Wmsburg 21st. April 1781 3 oClock

About 3 oClock Yesterday the Enemy landed at Burwell’s Ferry 500 Infantry 50 Horse and 4 Peices Artillery, which with a seeming Intention of landing in force at Jamestown or on some part of the River above us, obliged us to evacuate the Town, and move up to Allens Ordinary six Miles above, about 12 o’Clock in the Night. Major Armistead with 150 Men and Capt. Kelly with 50 Riflemen were ordered down and had a Skirmish with the Enemy which terminated rather in our favour.
We have just now received Information that they are above Jamestown with 14 Square rigged Vessels, and 16 flat bottomed Boats are now in Chickahominy River within 3 Miles of the Shipyard, and in our present situation I think, there is no probability of our obviating their Intentions without risqueing every thing.
I am Sir yr. Excellency’s obedt. Servt.,

Jas. Innes


P.S. Since writing the above we have received Information that the Enemy are in Possession of the Shipyard.
J.I.

